Citation Nr: 1103310	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for a back condition. 

2.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee condition.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for a left hand condition.  
 

ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1997 to December 
1997 and from November 1999 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Chicago, 
Illinois Department of Veterans' Affairs (VA) Regional Office 
(RO).  

In the March 2009 statement of the case (SOC), the Veteran was 
assigned an initial 10 percent disability rating for the left 
hand condition, effective November 18, 2004.  Although this was a 
partial grant of the benefit sought on appeal, the Board notes 
that the Veteran has indicated continued disagreement with the 
rating assigned and he has not been granted the maximum benefit 
allowed; thus, the claim is still active.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
initial disability ratings in excess of 20 percent for a back 
condition, in excess of 10 percent for a right knee condition, 
and in excess of 10 percent for a left hand condition.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

The Veteran was last provided a VA examination in January 2006 
for his back, right knee, and left hand conditions.  

In his September 2006 notice of disagreement (NOD), the Veteran 
claimed that his conditions had worsened and warranted a higher 
rating.  

In a May 2009 VA form 9, the Veteran reported that he believed 
that VA did not consider the symptomatology of his conditions, 
his age, the affects of his medications and his pain and 
suffering.  He also reported that as he grew older, he had more 
recurrent pain in his joints and back, he took more medication 
for the pain, and it affected him emotionally.  

As the Veteran was last provided VA examination in January 2006, 
approximately five years ago, and the statements by the Veteran 
reflect that his conditions have worsened since that time, the 
Board finds that current VA examinations are necessary to 
adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 
11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be 
requested whenever there is a need to verify the current severity 
of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by an 
appropriate specialist, to determine the 
current nature and etiology of his current 
back condition and right knee condition.  The 
claims folder and a copy of this remand are 
to be made available to and reviewed by the 
examiner in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the 
claims file.  

The evaluation of the Veteran's back and right 
knee should consist of all necessary testing, 
to include range of motion testing for both 
the back and right knee and instability 
testing for the right knee.  

The examiner is asked to comment on the degree 
of severity of both the Veteran's back 
condition and right knee condition and their 
affect on his employment and activities of 
daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA neurological examination by an 
appropriate specialist, to determine the 
current nature and etiology of his current 
left hand condition.  The claims folder and a 
copy of this remand are to be made available 
to and reviewed by the examiner in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  

The evaluation of the Veteran's left hand 
should consist of all necessary testing.  

The examiner is asked to comment on the degree 
of severity of the Veteran's left hand 
condition and its affect on his employment and 
activities of daily living.  With respect to 
the severity of the condition, the examiner is 
asked to report whether the Veteran has mild, 
moderate or severe incomplete paralysis or 
complete paralysis of the left hand.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


